Citation Nr: 0930656	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-37 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial disability rating for 
bilateral hearing loss than 0 percent prior to January 29, 
2008, and in excess of 10 percent from January 29, 2008.


REPRESENTATION

Appellant represented by:	Carl Pittman, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 
1972. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The case was subsequently 
transferred to the RO in Montgomery, Alabama.

In a subsequent March 2008 rating decision during the initial 
rating appeal, the RO granted an increase in the Veteran's 
bilateral hearing loss, from noncompensable (0 percent) to 10 
percent, effective January 29, 2008.  Because a disability 
rating of 10 percent does not represent the maximum rating 
available for hearing loss, and because it does not cover the 
entire period from the initial grant of service connection, 
the propriety of the initial ratings remains an issue for 
appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held.  A transcript of that 
hearing is of record.


REMAND

The Veteran's claims must be remanded for the following 
reasons.  In February 2004, the Veteran reported the in-
service stressor of witnessing a Lt. Stiff being struck and 
injured by an automobile.  The Veteran reported that the 
incident occurred in Graffinville, Germany in 1971 while he 
was assigned to Company B, Second Battalion, 64th Armed 
Division, United States Army Europe.  The RO twice submitted 
the details of the Veteran's claimed stressor to the U.S. 
Army and Joint Service Records Research Center (JSRRC) for 
verification.  The second submission was made in November 
2006, and included the Veteran's unit, location, and dates of 
assignment at Graffinville listed as February 1, 1971 to 
April 1, 1971, the date of the event listed as February 1, 
1971, and the casualty name listed as "Stiff," with a 
notation that the casualty had been wounded in action.  In 
July 2008, JSRRC responded that the RO's request had not been 
researched because the information provided in the RO's 
request failed to provide the complete time period the 
Veteran was assigned to Company B, Second Battalion, 64th 
Armed Division, United States Army Europe while in Germany.

In December 2008 the RO made a Formal Finding of a Lack of 
Information Required to Corroborate Stressors Associated with 
a Claim for Service Connection of PTSD.  The Formal Finding 
indicates that in July 2008 the RO received the JSRRC 
response that a search had not been conducted based on the 
information provided, and that JSSRC responded that the RO's 
request did not include the complete time period that the 
Veteran was a assigned to a unit while in Germany.  The 
Formal Finding also explained that the RO did, in fact, 
provide the specific dates of assignment and the incident 
date to JSRRC in its request; however, the RO made no further 
attempt to verify the Veteran's claimed stressor, including 
following up with a subsequent stressor development request 
to JSRRC. 

VA must make reasonable efforts to verify the Veteran's 
claimed stressor through appropriate channels.  See 38 
U.S.C.A. § 5103A (West 2002).  In light of the above, VA has 
not made reasonable attempts to verify the Veteran's claimed 
in-service stressor; therefore, the issue of service 
connection for PTSD must be remanded.

With respect to the Veteran's higher initial rating for 
bilateral hearing loss appeal, the Board notes that, 
subsequent to the March 2008 rating decision assigning a 10 
percent initial rating for the period from January 29, 2008, 
pertinent evidence, including a March 2008 VA examination, 
was associated with the claims file.  Such evidence was not 
considered by the RO in any subsequent adjudication.  See 38 
C.F.R. §§ 19.31(b), 19.37(a) (2008).  Also, at the time of 
his June 2009 Board personal hearing, the Veteran asserted 
that his hearing loss disability had gotten worse since his 
most recent VA audiological examination in March 2008.  For 
these reasons, the Veteran should be scheduled for another VA 
audiological examination.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake any appropriate 
development to provide available 
information that might corroborate the 
Veteran's stressor of witnessing a Lt. 
Stiff being struck and injured by an 
automobile while the Veteran was 
assigned to Company B, Second 
Battalion, 64th Armed Division, United 
States Army Europe in Graffinville, 
Germany from February 1, 1971 to April 
1, 1971.

If any research efforts by the RO are 
unsuccessful in verifying the reported 
in-service stressful event, then 
request verification of this reported 
in-service stressful event through the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or other 
appropriate depository.  The RO should 
provide the JSRRC or other depository 
with the appropriate information, as 
needed, showing service dates, duties, 
and units of assignment.  The JSRRC or 
other depository should be requested to 
attempt to verify the Veteran's 
stressor of witnessing a Lt. Stiff 
being struck and injured by an 
automobile while the Veteran was 
assigned to Company B, Second 
Battalion, 64th Armed Division, United 
States Army Europe in Graffinville, 
Germany from February 1, 1971 to April 
1, 1971.

2.	If, and only if, the RO research or the 
JSRRC confirms the claimed in-service 
stressful incident, the RO should 
arrange for an appropriate VA PTSD 
examination for the Veteran, to 
determine whether he currently suffers 
from PTSD as a result of the verified 
stressor.  The relevant evidence in the 
claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that the 
Veteran currently has PTSD as the 
result of witnessing a Lt. Stiff being 
struck and injured by an automobile.  
All tests and studies deemed necessary 
should be conducted and a complete 
rationale for the opinion should be 
provided.

3.	The Veteran should be afforded a VA 
audiology examination to determine the 
current degree of severity of his 
service-connected bilateral hearing 
loss. The results should conform to VA 
regulations governing evaluation of 
hearing loss.  The examiner is 
specifically requested to describe 
fully the functional effects of the 
Veteran's hearing loss disability.  

4.	Readjudicate the claims on appeal.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney 
should be issued a supplemental 
statement of the case, and should be 
given an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




